DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 2-3 recites “the outside”; claim 12, line 2 recites “the vent opening direction”; claim 13, line 2 recites “the diameter”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-10 and 13-17 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claim 1.  
Claim 1 recites an atomizing diffuser for gaseous environment cleaning, comprising a bottom shell, a fan, a water tank, an oscillation device, a housing, and a control unit; wherein: 5said bottom shell comprises a chamber defined therein, a first air inlet located in a bottom side of said chamber, and an opening formed on an upper edge of said chamber; said water tank comprises a slot, a tank bottom, a first hole, a tank cover and an air flow channel, said slot being formed on an 10upper side of said water tank, said tank bottom opening said first hole, said air flow channel having one side thereof protruding in said water tank to form a protruding pipe vent and an opposite side thereof extending out of said tank bottom to form a vent, said vent accommodating said fan, said water tank being combined in said 15opening of said bottom shell, said air flow channel and said fan being communicated with said first air inlet in said chamber; said tank cover comprises an oscillation space, a first gap, a shield and a first exhaust hole, said shield covering said protruding pipe vent, said tank cover internally defining said oscillation space, said protruding pipe vent and said first exhaust hole communicating with said oscillation space; said oscillation device is mounted in said first hole, said 30oscillation device comprising an oscillator, said oscillator being externally coated with a layer of acid and alkali resistant coating; 17said first exhaust hole and said oscillation space being connected to form a spray outlet path; said control unit is combined in said chamber at one side of said tank bottom and electrically connected with said oscillation 15device and said fan which the closest prior art of record of Jorgensen (US 2011/0079660), Jorgensen (US 2010/0308129) or Jorgensen (US 2011/0051983) fails to disclose or render obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/26/2022